DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or fairly suggest:
In Reference to Claim 1
“wherein a condition for implementation, under which the integrated value computation unit implements the integration, is defined, the condition is established when a sensor, which is to detect an introduction amount of EGR gas, does not fail, the integrated value computation unit includes a first computation block configured to implement the integration of the NOx parameter, which is acquired by the parameter acquisition unit, to compute a first parameter integrated value when the condition for implementation is established, and a second computation block configured to implement the integration of the NOx parameter, which is acquired by the parameter acquisition unit, to compute a second parameter integrated value when the condition for implementation is not established, and the storage processing unit is configured to store, in the memory unit, the first parameter integrated value and the second parameter integrated value as the NOx information.” 
In Reference to Claim 23

In Reference to Claim 26
“wherein a condition for implementation, under which the integrated value computation unit implements the integration, is defined, the condition is established when a urea water addition valve does not fail, the integrated value computation unit includes a first computation block configured to implement the integration of the NOx parameter, which is acquired by the parameter acquisition unit, to compute a first parameter integrated value when the condition for implementation is established, and a second computation block configured to implement the integration of the NOx parameter, which is acquired by the parameter acquisition unit, to compute a second parameter integrated value when the condition for implementation is not established, and the storage processing unit is configured to store, in the memory unit, the first 
In Reference to Claim 27
“wherein a condition for implementation, under which the integrated value computation unit implements the integration, is defined, the condition is established when a voltage of a battery is not lower than a predetermined value, the integrated value computation unit includes a first computation block configured to implement the integration of the NOx parameter, which is acquired by the parameter acquisition unit, to compute a first parameter integrated value when the condition for implementation is established, and a second computation block configured to implement the integration of the NOx parameter, which is acquired by the parameter acquisition unit, to compute a second parameter integrated value when the condition for implementation is not established, and the storage processing unit is configured to store, in the memory unit, the first parameter integrated value and the second parameter integrated value as the NOx information.”
In Reference to Claim 28
“wherein a condition for implementation, under which the integrated value computation unit implements the integration, is defined, the condition is established when a predetermined period of time has passed since the engine is cold-started, the integrated value computation unit includes a first computation block configured to implement the integration of the NOx parameter, which is acquired by the parameter acquisition unit, to compute a first parameter integrated value when the condition for implementation is established, and a second computation block configured to implement 
In Reference to Claim 29
	“wherein a condition for implementation, under which the integrated value computation unit implements the integration, is defined, the condition is established when a temperature of the catalyst is higher than a predetermined value, the integrated value computation unit includes a first computation block configured to implement the integration of the NOx parameter, which is acquired by the parameter acquisition unit, to compute a first parameter integrated value when the condition for implementation is established, and a second computation block configured to implement the integration of the NOx parameter, which is acquired by the parameter acquisition unit, to compute a second parameter integrated value when the condition for implementation is not established, and the storage processing unit is configured to store, in the memory unit, the first parameter integrated value and the second parameter integrated value as the NOx information.”
In Reference to Claim 30
	“wherein a condition for implementation, under which the integrated value computation unit implements the integration, is defined, the condition is established when a sensor, which is to detect an introduction amount of EGR gas, does not fail, the integrated value computation unit includes a first computation block configured to 
In Reference to Claim 32
	“wherein a condition for implementation, under which the integrated value computation unit implements the integration, is defined, the condition is established when a voltage of a battery is not lower than a predetermined value, the integrated value computation unit includes a first computation block configured to implement the integration of the NOx parameter, which is acquired by the parameter acquisition unit, to compute a first parameter integrated value when the condition for implementation is established, and a second computation block configured to implement the integration of the NOx parameter, which is acquired by the parameter acquisition unit, to compute a second parameter integrated value when the condition for implementation is not established, and the storage processing unit is configured to store, in the memory unit, the first parameter integrated value and the second parameter integrated value as the NOx information.”
In Reference to Claim 33

In Reference to Claim 35
	“wherein a condition for implementation, under which the integrated value computation unit implements the integration, is defined, the condition is established when a temperature of the catalyst is higher than a predetermined value, the integrated value computation unit includes a first computation block configured to implement the integration of the NOx parameter, which is acquired by the parameter acquisition unit, to compute a first parameter integrated value when the condition for implementation is established, and a second computation block configured to implement the integration of the NOx parameter, which is acquired by the parameter acquisition unit, to compute a second parameter integrated value when the condition for implementation is not established, and the storage processing unit is configured to store, in the memory unit, 
In Reference to Claim 36
	“a factor acquisition block configured to acquire a factor parameter, which is an output of the engine, and integrate the factor parameter to compute factor information, wherein the storage processing unit is configured to store, in the memory unit, integrated value of outflow quantity of NOx together with the factor information.”
	
	The closest prior art of record is Kitazawa et al. (US 2010/0024394) and Kogo et al. (US 2016/0131063). Kitazawa et al. (Kita) discloses an exhaust aftertreatment controller. (See Kita, Figure 1, Abstract). Kogo et al. (Kogo) discloses an exhaust aftertreatment control system with an EGR device. (See Kogo, Abstract, Paragraphs [0019] & [0087]). However, neither Kita nor Kogo, alone or in combination, teach or fairly suggest:
In Reference to Claim 1
“wherein a condition for implementation, under which the integrated value computation unit implements the integration, is defined, the condition is established when a sensor, which is to detect an introduction amount of EGR gas, does not fail, the integrated value computation unit includes a first computation block configured to implement the integration of the NOx parameter, which is acquired by the parameter acquisition unit, to compute a first parameter integrated value when the condition for implementation is established, and a second computation block configured to implement the integration of the NOx parameter, which is acquired by the parameter acquisition 
In Reference to Claim 23
“wherein a condition for implementation, under which the integrated value computation unit implements the integration, is defined, the condition is established when a purification system does not fail, the integrated value computation unit includes a first computation block configured to implement the integration of the NOx parameter, which is acquired by the parameter acquisition unit, to compute a first parameter integrated value when the condition for implementation is established, and a second computation block configured to implement the integration of the NOx parameter, which is acquired by the parameter acquisition unit, to compute a second parameter integrated value when the condition for implementation is not established, and the storage processing unit is configured to store, in the memory unit, the first parameter integrated value and the second parameter integrated value as the NOx information.” 
In Reference to Claim 26
“wherein a condition for implementation, under which the integrated value computation unit implements the integration, is defined, the condition is established when a urea water addition valve does not fail, the integrated value computation unit includes a first computation block configured to implement the integration of the NOx parameter, which is acquired by the parameter acquisition unit, to compute a first parameter integrated value when the condition for implementation is established, and a 
In Reference to Claim 27
“wherein a condition for implementation, under which the integrated value computation unit implements the integration, is defined, the condition is established when a voltage of a battery is not lower than a predetermined value, the integrated value computation unit includes a first computation block configured to implement the integration of the NOx parameter, which is acquired by the parameter acquisition unit, to compute a first parameter integrated value when the condition for implementation is established, and a second computation block configured to implement the integration of the NOx parameter, which is acquired by the parameter acquisition unit, to compute a second parameter integrated value when the condition for implementation is not established, and the storage processing unit is configured to store, in the memory unit, the first parameter integrated value and the second parameter integrated value as the NOx information.”
In Reference to Claim 28
“wherein a condition for implementation, under which the integrated value computation unit implements the integration, is defined, the condition is established when a predetermined period of time has passed since the engine is cold-started, the 
In Reference to Claim 29
	“wherein a condition for implementation, under which the integrated value computation unit implements the integration, is defined, the condition is established when a temperature of the catalyst is higher than a predetermined value, the integrated value computation unit includes a first computation block configured to implement the integration of the NOx parameter, which is acquired by the parameter acquisition unit, to compute a first parameter integrated value when the condition for implementation is established, and a second computation block configured to implement the integration of the NOx parameter, which is acquired by the parameter acquisition unit, to compute a second parameter integrated value when the condition for implementation is not established, and the storage processing unit is configured to store, in the memory unit, the first parameter integrated value and the second parameter integrated value as the NOx information.”
In Reference to Claim 30

In Reference to Claim 32
	“wherein a condition for implementation, under which the integrated value computation unit implements the integration, is defined, the condition is established when a voltage of a battery is not lower than a predetermined value, the integrated value computation unit includes a first computation block configured to implement the integration of the NOx parameter, which is acquired by the parameter acquisition unit, to compute a first parameter integrated value when the condition for implementation is established, and a second computation block configured to implement the integration of the NOx parameter, which is acquired by the parameter acquisition unit, to compute a second parameter integrated value when the condition for implementation is not established, and the storage processing unit is configured to store, in the memory unit, 
In Reference to Claim 33
	“wherein a condition for implementation, under which the integrated value computation unit implements the integration, is defined, the condition is established a predetermined period of time has passed since the engine is cold-started, the integrated value computation unit includes a first computation block configured to implement the integration of the NOx parameter, which is acquired by the parameter acquisition unit, to compute a first parameter integrated value when the condition for implementation is established, and a second computation block configured to implement the integration of the NOx parameter, which is acquired by the parameter acquisition unit, to compute a second parameter integrated value when the condition for implementation is not established, and the storage processing unit is configured to store, in the memory unit, the first parameter integrated value and the second parameter integrated value as the NOx information.”
In Reference to Claim 35
	“wherein a condition for implementation, under which the integrated value computation unit implements the integration, is defined, the condition is established when a temperature of the catalyst is higher than a predetermined value, the integrated value computation unit includes a first computation block configured to implement the integration of the NOx parameter, which is acquired by the parameter acquisition unit, to compute a first parameter integrated value when the condition for implementation is established, and a second computation block configured to implement the integration of 
In Reference to Claim 36
	“a factor acquisition block configured to acquire a factor parameter, which is an output of the engine, and integrate the factor parameter to compute factor information, wherein the storage processing unit is configured to store, in the memory unit, integrated value of outflow quantity of NOx together with the factor information.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS LARGI whose telephone number is (571)270-3512. The examiner can normally be reached 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T LARGI/Primary Examiner, Art Unit 3746